United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, STRATEGIC
SYSTEMS PROGRAM, Mitchell Field, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Roy C. Orlando, M.D., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1079
Issued: June 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 8, 2014 appellant, through her representative, filed a timely appeal of the
October 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on August 21, 2009.

1
2

5 U.S.C. §§ 8101-8193.

Appellant’s representative submitted additional medical evidence directly to the Board. However, the Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision on
October 18, 2013. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case was previously before the Board.3 The relevant facts are as follows. At 10:20
a.m. on August 21, 2009, a coworker discovered appellant in an office cubicle unconscious and
not breathing.4 Another coworker administered basic first aid and cardiopulmonary resuscitation
(CPR) until emergency medical services (EMS) arrived at 10:45 a.m. Appellant was
subsequently transported to Winthrop University Hospital. Earlier that morning, she worked on
her supervisor’s computer. When appellant arrived in Martin Tai’s office at 9:45 a.m., she
advised him she was not feeling well and that she had an afternoon appointment with her
physician. She then proceeded to work on Mr. Tai’s computer for the next 25 minutes,
completing the task at 10:10 a.m. Mr. Tai stated that when she left his office, she was alert,
talking, and did not appear to be in distress.
Appellant’s husband would later advise Mr. Tai that she passed out at home the previous
evening (August 20, 2009), and while he offered to take her to the hospital, she declined. Her
husband also indicated that earlier that morning (August 21, 2009) while still at home, appellant
complained of feeling dizzy and lightheaded. Appellant’s husband again suggested that she go
to the hospital, which she declined. Instead, appellant went to work and scheduled a physician’s
appointment for later that afternoon.
As noted, a coworker discovered appellant at 10:20 a.m. A 911 call went out and another
coworker performed CPR. The August 21, 2009 EMS report indicated that paramedics found
appellant lying on the floor facing upward (supine).5 Appellant was unconscious and had not
been breathing (apneic) for approximately 10 minutes, according to coworkers. Her coworkers
also advised the paramedic that she earlier complained of malaise and weakness and had
scheduled a physician’s appointment for later that afternoon. The EMS report noted that
appellant’s coworkers performed CPR and applied an automated external defibrillator (AED),
but the AED did not produce a shock. The paramedic intubated appellant, provided oxygen and
intravenous fluids, and monitored her vital signs, including heart rate and rhythm. While in route
to the hospital, appellant began to have agonal respirations.
Upon arrival at Winthrop University Hospital, appellant’s initial diagnosis was
respiratory arrest, aspiration. Treatment records indicated that “food containing particles” were
discovered in her mouth. While in the emergency room, appellant had several episodes of
ventricular tachycardia and multiple seizures. Due to loss of oxygen, she suffered anoxic brain
injury. Appellant was hospitalized for a month prior to being transferred to an extended care
nursing facility. She has been comatose since August 21, 2009.

3

Docket No. 12-461 (issued October 4, 2012).

4

Appellant, then a 57-year-old information technology specialist, was discovered kneeling on the floor with her
head and torso resting on the seat of an office chair.
5

The report noted that the 911 call was received at 10:38 a.m. The EMS crew arrived on the scene at 10:43 a.m.,
and encountered appellant at 10:45 a.m. They departed the scene at 11:00 a.m., and arrived at the hospital at
11:08 a.m.

2

OWCP initially denied appellant’s claim by decision dated November 17, 2009.
Appellant’s husband, and court-appointed guardian, requested reconsideration on the basis that
appellant consumed food at an August 21, 2009 work-related meeting, which she later aspirated
causing her injury. The employing establishment denied there was a work-related meeting and
also denied having provided appellant any food on August 21, 2009. Moreover, it argued there
was no evidence indicating that she consumed any food on-premises that morning. In response,
appellant’s husband stated that appellant did not have breakfast before leaving for work on
August 21, 2009, and therefore, she must have eaten while at work. However, he did not address
the possibility that she may have stopped during her commute to the office and perhaps
purchased and consumed food prior to her arrival at work.
Additional evidence included an April 9, 2010 report from appellant’s primary care
physician, Dr. Harish C. Sood, a Board-certified internist, who indicated that appellant suffered
pulmonary arrest on August 21, 2009 after aspirating food while at work.
In a September 29, 2010 report, Dr. Paul K. Wein, a Board-certified cardiologist and
OWCP referral physician, found there was no clear cause for appellant’s cardiac respiratory
arrest and subsequent brain damage. He also stated that it was unclear whether appellant
aspirated food as a cause or result of cardiac arrest.
Relying on Dr. Wein’s opinion, OWCP denied modification of its November 17, 2009
findings by decision dated October 15, 2010.
On June 27, 2011 appellant’s husband requested reconsideration on her behalf.
Dr. David C. Henke, a Board-certified internist with a subspecialty in pulmonary disease,
provided a June 2, 2011 report. He identified several possible causes for appellant’s August 21,
2009 collapse, which included aspiration, cardiac arrhythmia, pulmonary embolus, and seizure.
However, because of appellant’s current comatose state and the lack of witnesses, Dr. Henke
stated that he could not determine the “primary or most proximate insult producing ...
hypoxia....” He further noted that “aspiration at the time of [appellant’s] collapse ... would have
contributed to her hypoxia and anoxic brain injury.”
In a report dated August 11, 2011, Dr. Nicholas J. Shaheen, a Board-certified internist
with a subspecialty in gastroenterology, surmised that the food appellant aspirated at 10:20 a.m.
on August 21, 2009 was in all “likelihood eaten while she was at work.” He explained that
normal gastric emptying would be expected to be essentially complete by two hours following a
meal consisting of solids or solids and liquids. Dr. Shaheen concluded that given appellant’s
presence at work from 7:00 a.m. until the time of her collapse at 10:20 a.m. -- a 3 hour, 20
minute timespan -- the presence of food in her mouth at the time of her collapse was “in all
likelihood eaten while she was at work.”6
OWCP again denied modification by decision dated October 4, 2011, which appellant’s
husband appealed to the Board. Oral argument was held on May 15, 2012.
6

Appellant’s husband advised Dr. Shaheen that she went to work at 7:00 a.m. However, the September 30, 2009
Form CA-1 indicates that appellant’s regular work hours were 7:15 a.m. to 3:45 p.m., Monday through Friday.

3

In an October 4, 2012 decision, the Board affirmed OWCP’s October 4, 2011 decision
denying modification.7 Appellant’s representative argued that her August 21, 2009 anoxic brain
injury should be covered under the “personal comfort” rule because she had consumed food
on-premises, which she either choked on causing respiratory arrest or subsequently threw-up and
aspirated when she collapsed due to an unspecified medical condition. In either instance, the
food appellant allegedly consumed on-premises compromised her breathing, which in turn led to
her anoxic brain injury. The then-current record was at best speculative with respect to whether
she consumed food at work on the morning of August 21, 2009. Accordingly, the Board found
that appellant failed to establish that her August 21, 2009 collapse and subsequent brain injury
was associated with her consumption of an on-premises meal or snack, such that her injury
would be covered under the “personal comfort” rule.
The Board also rejected an alternative theory of liability under the “human instincts”
doctrine. Appellant’s representative argued that having been informed that appellant was not
feeling well, Mr. Tai and/or the employing establishment should have closely monitored her in
advance of her scheduled medical appointment. Had the employing establishment done so, the
extent of appellant’s brain injury could have perhaps been minimized. The Board found that
under the circumstances, the employing establishment acted appropriately both before and after
discovering appellant unconscious on August 21, 2009.
On July 26, 2013 OWCP received appellant’s latest request for reconsideration.
Appellant’s representative, Dr. Orlando, submitted a copy of the August 21, 2009 EMS report.8
OWCP also received treatment records from Winthrop University Hospital, including an
August 21, 2009 admission history and physical examination, an August 22, 2009 cardiac
consultation report, an October 9, 2009 report identifying various diagnoses, and an October 21,
2009 discharge summary. All four documents included handwritten annotations where “food”
and/or “vomitus” was mentioned. Additionally, Dr. Orlando, a Board-certified internist with a
subspecialty in gastroenterology, prepared a July 16, 2013 report. He reviewed appellant’s “past
medical history,” and other medical records, including the August 21, 2009 EMS report,
Dr. Wein’s September 29, 2010 report, and Dr. Shaheen’s August 11, 2011 report. Dr. Orlando
disagreed with Dr. Wein’s opinion that appellant suffered cardiac arrest. He also found that
absent evidence that appellant left work between 7:15 a.m. and 10:20 a.m., any food particles
present in her mouth at the time of her August 21, 2009 collapse had to have been eaten while
she was at work. Dr. Orlando explained that, based on his clinical experience, normal gastric
emptying of a meal consisting of solids and liquids would be expected to be complete by two
hours. According to him, appellant’s medical records exhibited no symptoms or signs of delayed
gastric emptying in the days preceding her collapse in that she had no history of nausea,
vomiting, or early satiety. Dr. Orlando further indicated that in the absence of any medical
evidence to the contrary, it was evident that appellant had normal gastric emptying, which was
her status on the day she collapsed.
In an October 18, 2013 decision, OWCP denied modification of its October 4, 2011
decision.
7

The Board’s October 4, 2012 decision is incorporated herein by reference.

8

The two-page EMS report was not part of the record when appellant’s case was previously before the Board.

4

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.9
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
is alleged to have occurred.10 The second component is whether the employment incident caused
a personal injury.11
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment, such as personal acts for the employee’s comfort,
convenience and relaxation, eating meals and snacks on-premises, or taking authorized coffee
breaks.12
An employing establishment has the duty to make reasonable efforts to procure medical
aid or other means of relief to an employee who becomes ill or injured on the job, and as a result
is helpless to provide for his or her own care.13 A failure to satisfy this duty -- the human
instincts doctrine -- may be sufficient to establish a causal connection between an employee’s
condition and the employment if it is shown that the employer’s failure contributed to the
claimed condition.14
ANALYSIS
The current issues and arguments are essentially unchanged since the last time this case
was before the Board. Appellant’s representative, Dr. Orlando, continues to argue that appellant
consumed food at work on the morning of August 21, 2009, which was reportedly discovered in
her mouth following her collapse. According to appellant’s representative, the noted “food,”
9

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

10

Elaine Pendleton, 40 ECAB 1143 (1989).

11

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question, which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). The fact
that the etiology of a disease or condition is unknown or obscure does not relieve an employee of the burden of
establishing a causal relationship by the weight of the medical evidence nor does it shift the burden of proof to
OWCP to disprove an employment relationship. Judith J. Montage, 48 ECAB 292, 294-95 (1997).
12

T.L., 59 ECAB 537, 540 (2008); Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty,
Chapter 2.804.4a(2)(August 1992).
13

J.W., Docket No. 11-1655 (issued May 18, 2012); Joseph J. Rotelli, 40 ECAB 987, 992 (1989).

14

J.W., id.

5

“food containing particles,” and/or “vomitus” made it difficult for appellant to breathe, and thus,
caused or contributed to her anoxic brain injury.
The Board notes that the August 21, 2009 EMS report made no mention of food, vomitus,
or anything food-related having been discovered in appellant’s mouth prior to her being
intubated. The additional Winthrop University Hospital treatment records submitted on
reconsideration included references to “history of possible aspiration,” “[patient] found [with]
food in mouth,” “aspirated ... food,” and “[p]neumonitis due to inhalation of food or vomitus.”
Assuming arguendo appellant was discovered with food, food containing particles, or vomitus in
her mouth when she collapsed at work on August 21, 2009, the question remains as to when and
where she ingested the food.
The current record lacks direct evidence that appellant consumed a Jamaican meat pie or
any other type food while at work on the morning of August 21, 2009.15 Appellant’s husband
indicated that she had not eaten breakfast at home that morning. However, he did not account
for the possibility that she may have stopped for food prior to her arrival at work that day.
Additionally, while attempting to bolster Dr. Shaheen’s opinion regarding normal gastric
emptying, appellant’s representative alluded to the possibility that appellant left work between
7:15 a.m. and 10:20 a.m. and consumed food off-premises. As the Board noted in its prior
decision, there are no witness statements attesting to appellant having been observed eating at
work on the morning of August 21, 2009. Additionally, there is no mention of any food or food
wrappers present at or near the cubicle where appellant collapsed.
Absent direct evidence, one is left to deduce that appellant consumed food on-premises
based on her normal gastric emptying timeframe. Both Dr. Shaheen and appellant’s
representative, Dr. Orlando, indicated that two hours was the expected timeframe for normal
gastric emptying following a meal consisting of solids or solids and liquids. Because appellant
was at work for approximately three hours prior to collapsing, her representative argued that she
must have eaten during that timeframe based on the food or vomitus discovered in her mouth.
The Board previously found that Dr. Shaheen’s August 11, 2011 report lacked probative value
because of its generic nature. Dr. Shaheen had not personally examined appellant and it was
unclear whether he had even reviewed any of appellant’s medical records. The Board likened his
ostensibly generic analysis to a medical text or treatise, and concluded that his report lacked
evidentiary value with respect to appellant’s particular circumstances.
In his July 16, 2013 report, Dr. Orlando attempted to resuscitate Dr. Shaheen’s opinion
by incorporating additional information specific to appellant’s habitus. He found it noteworthy
that appellant’s “past medical history” did not include either digestive or nondigestive disease.
Dr. Orlando also noted that she did not take any medications that would result in delayed gastric
emptying. He further explained that appellant’s medical records exhibited no symptoms or signs
of delayed gastric emptying in the days preceding her collapse. Most notably, there was no
history of nausea, vomiting, or early satiety. The Board notes that the current medical record
dates back to August 21, 2009. Thus, it is unclear upon what records Dr. Orlando relied in
15

Appellant’s husband previously represented that, while in the emergency department on August 21, 2009, he
noted that his wife’s clothing was stained with what he believed to be a Jamaican meat pie. M.S., Docket
No. 12-461 at 5, n.11 (issued October 4, 2012).

6

describing appellant’s past medical history and her signs and symptoms in the days preceding her
collapse. Accordingly, the record does not substantiate Dr. Orlando’s representation of
appellant’s “past medical history.”16 As such, Dr. Orlando’s July 16, 2013 opinion lacks
probative value regarding appellant’s two-hour normal gastric emptying timeframe
When the case was previously on appeal, the Board thoroughly reviewed the then-current
medical record. The relevant findings have been incorporated herein. Accordingly, the Board
need not reiterate or revisit those earlier findings. The Board’s findings regarding the medical
reports addressed in the previous Board’s decision are not subject to additional review.17
The evidence submitted since OWCP’s October 4, 2011 decision similarly fails to
establish that appellant’s August 21, 2009 collapse and subsequent brain injury was associated
with her consumption of an on-premises meal or snack, such that her injury would be covered
under the “personal comfort” rule.
As was the case with the prior appeal, Dr. Orlando continues to represent that appellant’s
anoxic brain injury should be covered under FECA based on the employing establishment’s
negligence. He contends that a delay of up to 10 minutes in getting help contributed to the
severity of appellant’s injury.18 Based on the current record, appellant was unaccounted for
between 10:10 a.m., when she left Mr. Tai’s office, and 10:20 a.m., when a coworker discovered
her unconscious in an office cubicle. At that time, her coworkers called 911 and provided basic
first aid and CPR until paramedics arrived at 10:45 a.m. As there is no clear evidence of the time
appellant collapsed, Dr. Orlando’s argument that a possible 10-minute delay in treatment
contributed to appellant’s anoxic brain injury is purely speculative.
Appellant’s representative also reiterated that his belief that the August 21, 2009 injury
should be covered under the “human instincts” doctrine. Dr. Orlando argued that appellant
requested “emergency” medical leave from Mr. Tai to attend an afternoon medical appointment.
Under the circumstances, Mr. Tai should have closely monitored her condition. The available
facts do not support his characterization of events. When appellant arrived at Mr. Tai’s office at
9:45 a.m., she informed him that she had not been feeling well and had scheduled a physician’s
16

A physician’s opinion must be based on a complete factual and medical background. Victor J. Woodhams, 41
ECAB 345, 352 (1989).
17

20 C.F.R. § 501.6(d).

18

In support of this argument, appellant’s representative cited Rudy C. Sixta, Jr., 44 ECAB 727 (1993).
However, Dr. Orlando misinterpreted the Board’s decision in that particular case. In Rudy C. Sixta, Jr., the Board
did not find that a delay in getting initial treatment contributed to the employee’s injury. Instead, the Board noted
that OWCP had not met its burden to rescind a March 1968 acceptance of the claim because the medical evidence it
relied upon which it did not address the issue of whether a delay in treatment hastened the progression of the
employee’s condition, materially affected his condition, or aggravated it in any way. The employee was a Peace
Corps member stationed in Colombia and there was an approximate two-month delay between the onset of
symptoms and the time when he was evacuated back to the States for medical evaluation of a brain tumor, which
OWCP accepted as having been aggravated by federal employment. The Board did not specifically find that the
delay in treatment caused or contributed to the employee’s October 12, 1967 injury, but merely that OWCP had not
fully developed the medical record when it rescinded acceptance of the claim more than 20 years later. Rudy C.
Sixta, Jr., id. at 731-32.

7

appointment for later that same day. She then proceeded to service his computer for the next 25
minutes. When she left his office at 10:10 a.m., appellant was alert, talking and in no apparent
distress. Although soon afterwards she was discovered unconscious, there is nothing in the
record to support Dr. Orlando’s representation in the record of appellant having expressed a need
for “emergency” medical treatment while she was in Mr. Tai’s office. When appellant’s
coworker discovered her at 10:20 a.m., basic first aid and CPR was administered until
paramedics arrived at 10:45 a.m. The Board finds that the employing establishment acted
appropriately both before and after appellant was discovered unconscious at 10:20 a.m. on
August 21, 2009. Accordingly, the employing establishment satisfied its duty under the “human
instincts” doctrine.
The record does not establish that appellant was injured in the performance of duty on
August 21, 2009. Although the exact cause of her August 21, 2009 collapse at work remains
unclear, this does not shift the burden to OWCP to disprove an employment relationship.19
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty on
August 21, 2009.

19

Judith J. Montage, supra note 11.

8

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

